Citation Nr: 1411519	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for low back arthritis.

2.  Entitlement to an increased rating for asymptomatic residuals of a gunshot wound, mild, left knee, left leg, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010; a statement of the case was issued in June 2010; and a substantive appeal was received in June 2010.   

The Veteran presented testimony at a Board hearing in February 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability on the merits, and entitlement to higher ratings for asymptomatic residuals of gunshot wound to the left leg and left knee, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1950, the RO denied the Veteran's claim for service connection for a back injury.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.

2.  Evidence received since the July 1950 rating decision is neither cumulative nor redundant of the evidence of record at the time of the July 1950 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The July 1950 RO rating decision denying the Veteran's claim of service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 1950 RO rating decision is new and material; accordingly, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claim of service connection for a back injury denied by way of a July 1950 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013)

The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.




The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013)
 
The evidence on record at the time of the July 1950 denial included the service treatment records and a July 1950 VA examination report.  The evidence reflected that the Veteran, who served in combat, was struck with shrapnel fragments in both lower extremities.  The July 1950 VA examination report reflects a rather marked increase in lumbar lordosis, limitation of forward flexion, and localized tenderness in the lumbosacral junction.  The examination report did not include a nexus opinion regarding the etiology of the back disability.  

The basis for the denial, in essence, was the fact that the service treatment records failed to show treatment for a back disability.  

Evidence received since the July 1950 rating decision includes the Veteran's February 2014 Board hearing testimony in which he stated that he was responsible for carrying a portable mortar and other equipment that weighed approximately 60 pounds (HT, p. 3).  He stated that he injured his back at that time, though he does not recall receiving any in-service treatment for it (HT, p. 10).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  

Moreover, The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran's testimony is credible and that it constitutes new and material evidence.  Indeed, it explains a basis for relating back pain to active service, in that the Veteran's duties involved heavy lifting.  Moreover, it triggers VA's duty to assist by providing a medical opinion.  

As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   



ORDER

New and material evidence has been received and the claim for service connection for a back disability is reopened.  


REMAND

Low back

The Board finds that a VA examination is warranted to determine the etiology of the Veteran's current low back disability.  When the Veteran underwent the July 1950 VA examination, he reported that in the "Winter before last," he developed a sudden, severe pain in his lower back while bending over, and that he was unable to straighten up for approximately two weeks.  The Board notes that the "Winter before last" would place the incident at approximately late 1948/early 1949 (approximately three years after service).       

Additionally, the Veteran testified that he has received regular treatment for his back disability since 1950, and that his first treatment after service was at the VA Medical Center in Fayetteville, Arkansas (albeit for an appendicitis) (HT p. 4).  It was unclear whether the Veteran received additional treatment in Fayetteville, to include treatment for a back disability.  The claims file only contains a few treatment records from Fayetteville, and the records from Muskogee only date back to 2002.  The RO should seek additional treatment records from these facilities back to 1950.  

Leg and knee, hearing loss

The February 2014 Board hearing testimony indicates that the Veteran's disabilities may have become more severe since his most recent examination.  Specifically, the Veteran testified that with the past year, there has been a dosage change with respect to medication he has been prescribed for his left knee and left leg (HT, p. 15).  

With regard to hearing loss, the Veteran indicated in his June 2010 substantive appeal that his speech recognition scores were quite high when compared to the other findings in the examination reports.  The Board notes that the Veteran appeared to have difficulty hearing and understanding the questions put to him at the Board hearing. 

The Board finds that new VA examinations are warranted in order to determine the current severity of the disabilities.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should seek additional treatment records from the VA Medical Centers in Muskogee and Fayetteville for evidence of back treatment since 1950.

2.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature, and etiology of a back disability, as well as the current severity of his left knee/leg disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, 

(a) the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any back disability began during or is causally related to service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

(b)  the examiner should examine the Veteran's left knee and leg to determine the current severity of the disabilities.  Any special tests deemed medically advisable should be conducted.  The examiner should state the muscle groups involved with respect to the gunshot wound residuals and, for each muscle group, should indicate if the muscle injury is sligyht, moderate, moderately severe, or severe, in accordance with 38 C.F.R. § 3.56.  The existence or lack of the cardinal signs and symptoms of muscle injury should be noted- for example, is there a loss of deep fascia, or a lowered threshold of fatigue after average use?  Is there impairment of muscle tonus, and/or loss of power when compared to the sound side?  Is there a loss of normal firm resistance of muscles, when compared to the sound side?  

Additionally, the examiner should comment as to whether the Veteran's gunshot wound residuals involve orthopedic impairment of the knee of leg?  If so, range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. The examiner should also note whether the Veteran's knee disability is manifested by recurrent subluxation or lateral instability.  If so, are these symptoms slight, moderate, or severe?


The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the current severity of the Veteran's hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.    

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


